FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit
                                 PUBLISH
                                                                 April 4, 2017
                UNITED STATES COURT OF APPEALS
                                                             Elisabeth A. Shumaker
                      FOR THE TENTH CIRCUIT                           Clerk
                      _________________________________

UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                  No. 15-3237

ROOSEVELT RICO DAHDA,

      Defendant - Appellant.
                     _________________________________

              Appeal from the United States District Court
                       for the District of Kansas
                   (D.C. No. 2:12-CR-20083-KHV-2)
                      _________________________________

Mark L. Bennett, Jr., Bennett & Hendrix, LLP, Topeka, Kansas, for
Defendant-Appellant.

Carrie N. Capwell, Assistant United States Attorney (Thomas E. Beall,
Acting United States Attorney, with her on the brief), Office of the United
States Attorney, Kansas City, Kansas, for Plaintiff-Appellee.
                      _________________________________

Before LUCERO and BACHARACH, Circuit Judges. 
                  _________________________________

BACHARACH, Circuit Judge.


      The Honorable Neil Gorsuch participated in oral argument, but he is
not participating in the decision. The practice of this court permits the
remaining two panel judges, if in agreement, to act as a quorum in deciding
the appeal. See 28 U.S.C. § 46(d); see also United States v. Wiles, 106 F.3d
1516, 1516, at n* (10th Cir. 1997) (noting that this court allows remaining
panel judges to act as a quorum to decide an appeal). In this case, the two
remaining panel members are in agreement.
                       _________________________________

     Mr. Roosevelt Dahda and 42 others faced criminal charges involving

the operation of a marijuana-distribution network centered in Kansas.

Roosevelt 1 was convicted on ten counts, and the district court sentenced

him to 201 months’ imprisonment and ordered forfeiture in the amount of

$16,985,250. On appeal, Roosevelt raises seven challenges to the

convictions and sentence:

     1.    The evidence was insufficient to prove the conspiracy charged
           in count one, which involved 1,000 kilograms or more of
           marijuana.

     2.    There was an unconstitutional variance between the single,
           large conspiracy charged in count one and the trial evidence,
           which showed numerous smaller conspiracies.

     3.    The district court erred in denying Roosevelt’s motion to
           suppress wiretap evidence.

     4.    The sentence of 201 months’ imprisonment exceeded the
           statutory maximum because the jury did not make a specific
           finding on the quantity of marijuana involved in the
           conspiracy.

     5.    The district court erred in setting Roosevelt’s base-offense
           level by miscalculating the amount of marijuana attributed to
           Roosevelt.

     6.    The district court’s upward variance of 33 months was
           substantively unreasonable.

     7.    The district court erred in entering a forfeiture judgment.


1
      One of the co-defendants was Roosevelt’s brother, Mr. Los Dahda.
To avoid confusion, we refer to Mr. Roosevelt Dahda and Mr. Los Dahda
by their first names.
                                      2
We reject the challenges in 1-4 and 6-7. But we agree with the fifth

challenge, concluding that the district court miscalculated the amount of

marijuana attributed to Roosevelt. Based on these conclusions, we affirm

Roosevelt’s convictions but remand for resentencing.

I.   Sufficiency of the Evidence

     Count one charged Roosevelt with a conspiracy involving 1,000

kilograms or more of marijuana. See 21 U.S.C. §§ 841(a)(1),

(b)(1)(A)(vii), 846, 856 (2012); 18 U.S.C. § 2. 2 Roosevelt argues that the

government failed to prove that he had joined the large conspiracy charged

in count one. According to Roosevelt, the evidence established only a

number of smaller conspiracies.

     To decide whether the evidence of guilt sufficed, we engage in de

novo review, considering the evidence in the light most favorable to the

government to determine whether any rational jury could have found guilt

beyond a reasonable doubt. United States v. Yehling, 456 F.3d 1236, 1240

(10th Cir. 2006). We consider the direct and circumstantial evidence but do

not balance conflicting evidence or consider the witnesses’ credibility. Id.

     To prove a conspiracy, the government must show that (1) two or

more persons agreed to violate the law, (2) the defendant knew the


2
      Count one also charged Roosevelt with a conspiracy involving
cocaine. See 21 U.S.C. §§ 841(a)(1), (b)(1)(A)(ii)(II), 846, 856; 18 U.S.C.
§ 2. But the cocaine component of the conspiracy was not submitted to the
jury.
                                      3
essential objectives of the conspiracy, (3) the defendant knowingly and

voluntarily participated in the conspiracy, and (4) the alleged co-

conspirators were interdependent. United States v. Wardell, 591 F.3d 1279,

1287 (10th Cir. 2009). Determining the existence of a single conspiracy

involves a question of fact for the jury. United States v. Dickey, 736 F.2d

571, 581 (10th Cir. 1984). This question turns on the existence of a

common, illicit goal. Id. at 582.

      Based on the trial evidence, we concluded in United States v. Los

Dahda that the evidence was sufficient to permit the finding of a single

conspiracy of 1,000 kilograms or more of marijuana. 3 ___ F.3d ___,

No. 15-3236, slip op., Part II(A) (10th Cir. Apr. 4, 2017). Applying the

same reasoning here, we reject Roosevelt’s argument that the evidence

established a number of smaller conspiracies rather than a single large

conspiracy.

      The remaining question is whether the evidence was sufficient to

show that Roosevelt joined the large conspiracy involving 1,000 kilograms



3
       Roosevelt raises one argument not raised in Los’s appeal: that Mr.
Park and Mr. Swift “may have been in direct competition with [Mr.
Bauman] at some points.” Appellant’s Opening Br. at 34. In support,
Roosevelt points to Mr. Park’s testimony that an individual working with
Mr. Bauman might have stolen marijuana from Mr. Park’s store. R. vol. 3,
at 1453. This testimony is not dispositive, and Mr. Bauman and Mr. Swift
testified that they had never competed with one another. R. vol. 3, at 1182,
2351. Thus, we reject Roosevelt’s argument.

                                      4
or more of marijuana. We conclude that the evidence was sufficient based

on six categories of evidence:

       1.   Roosevelt drove a truck with a hidden compartment, which was
            used by the group to transport drugs and cash. R. vol. 1, at 406-
            08; R. supp. vol. 4, Exhibit 704-05. When Roosevelt drove the
            truck, the hidden compartment apparently contained cash. Once
            Roosevelt arrived in California, he was to open the
            compartment to remove the cash. Id.

       2.   Roosevelt relayed a request from Mr. Park for Los to travel to
            Northern California to inspect some marijuana grow operations.
            R. vol. 2, at 575; R. supp. vol. 4, Exhibit 823. In relaying this
            request, Roosevelt commented that he had seen some of the
            marijuana and that it “look[ed] very lovely.” R. supp. vol. 4,
            Exhibit 823.

       3.   Roosevelt sent boxes through the group’s shipping operation to
            Mr. Justin Pickel, who grew marijuana in California. R. vol. 1,
            at 474; R. supp. vol. 4, Exhibit 753. Roosevelt also agreed to
            send money to Mr. Pickel. R. vol. 2, at 547-48; R. supp. vol. 4,
            Exhibit 794.

       4.   Roosevelt went to the group’s Kansas warehouse to pick up
            marijuana. R. vol. 3, at 1457-58.

       5.   In Kansas, Roosevelt sold pounds of marijuana that had been
            sent from California, R. vol. 3 at 1231-50, 1260-62, 1293-95,
            1606-07, 1612; R. supp. vol. 4, Exhibits 738, 767, 772-74, 853-
            54.

       6.   The day after the police seized approximately 37 pounds of
            marijuana from Mr. Pickel, Roosevelt and Los discussed the
            fact that they had lost “half of what [they] [had] worked for”
            and that they had to be cautious when “bring[ing] the rest of
            this back.” R. supp. vol. 4, Exhibit 860.

     Crediting this evidence and viewing it favorably to the government,

we conclude that a rational fact-finder could conclude beyond a reasonable

doubt that Roosevelt knowingly and voluntarily participated in the large

                                      5
conspiracy. This conclusion would have remained valid even if Roosevelt

had occupied a relatively minor role in the conspiracy. See United States v.

Caro, 965 F.2d 1548, 1556 (10th Cir. 1992) (“[A] defendant’s participation

in the conspiracy may be slight and may be inferred from the defendant’s

actions so long as the evidence establishes a connection to the conspiracy

beyond a reasonable doubt.”). In United States v. Anaya, for instance, the

defendant participated in a drug conspiracy only by installing hidden

compartments in vehicles. 727 F.3d 1043, 1051 (10th Cir. 2013). We held

that the evidence was sufficient for conviction on a conspiracy charge

because the compartments had been insulated to mask smells, the defendant

had seen $800,000 in cash in one of the compartments, the compartments’

sizes had been measured in kilos, the defendant and his customers had

communicated in code, and the defendant had been warned not to discuss

the compartments. Id.

     Similarly, Roosevelt might not have performed a major role in the

conspiracy. But the trial evidence was sufficient to show that he (1) had

agreed to violate the law, (2) had known that the essential objective of the

conspiracy was transportation of marijuana from California to Kansas for

resale in Kansas, (3) had knowingly and voluntarily participated in the

conspiracy, and (4) had facilitated the conspiracy’s objective.

     Roosevelt counters that the government did not prove

interdependence because he was unknown to several co-conspirators and

                                      6
the conspiracy could have operated without him. These arguments overstate

what the government had to prove. The government did not need to prove

           that Roosevelt knew or had connections with all other members
            of the conspiracy or

           that Roosevelt was indispensable to the conspiracy.

See United States v. Foy, 641 F.3d 455, 465 (10th Cir. 2011). “[R]ather, it

is sufficient that [Roosevelt] was an operational link within [the

conspiracy].” United States v Cornelius, 696 F.3d 1307, 1318 (10th Cir.

2012). In light of the evidence, we conclude that the evidence sufficed for

a finding that Roosevelt had at least been “an operational link” within the

conspiracy. Id.

                                    * * *

      Viewed in the light most favorable to the government, the evidence

was sufficient to establish (1) the existence of the single conspiracy

charged in count one and (2) Roosevelt’s participation in that conspiracy.

We therefore reject Roosevelt’s challenge to the sufficiency of the

evidence on count one.

II.   Variance

      Roosevelt also urges a prejudicial variance between the conduct

charged in count one and the trial evidence. According to Roosevelt, the




                                      7
evidence established only smaller conspiracies rather than a single, large

conspiracy. 4

       “In the context of a conspiracy conviction, we treat a variance claim

as a challenge to the sufficiency of the evidence establishing that each

defendant was a member of the same conspiracy.” United States v.

Gallegos, 784 F.3d 1356, 1362 (10th Cir. 2015). Viewing the challenge in

this manner, we engage in de novo review. United States v. Caldwell, 589

F.3d 1323, 1328 (10th Cir. 2009).

       Applying de novo review, we rejected the same challenge by

Roosevelt’s co-defendant in United States v. Los Dahda, ___ F.3d ___, No.

15-3236, slip op., Part III (10th Cir. Apr. 4, 2017). Based on that opinion,

we reject Roosevelt’s assertion of a variance between count one and the

trial evidence.

III.   The Wiretap Authorization Orders

       Much of the evidence introduced against Roosevelt was obtained

through wiretaps of cell phones used by Roosevelt and four others. The

wiretaps took place during the six months preceding Roosevelt’s arrest and

4
      Roosevelt made a different variance argument in district court.
There, Roosevelt argued that a variance had occurred because (1) the
charge involved both cocaine and marijuana and (2) the trial evidence
proved only a marijuana conspiracy. The government argues that we should
apply plain-error review to the new variance argument raised on appeal.
Because we would affirm even under de novo review, we do not consider
whether the plain-error standard applies. See United States v. Vasquez-
Alcarez, 647 F.3d 973, 977 (10th Cir. 2011) (permitting us to assume, for
the sake of argument, that an argument was not forfeited).
                                      8
had been authorized by the U.S. District Court for the District of Kansas.

Prior to trial, Roosevelt moved to suppress the intercepted

communications, arguing that the wiretap orders were facially insufficient

because they had exceeded the district court’s territorial jurisdiction.

      We concluded in United States v. Los Dahda that suppression was not

warranted even though the orders had been facially deficient. ___ F.3d ___,

No. 15-3236, slip op., Part IV (10th Cir. Apr. 4, 2017). Based on our

opinion in Los Dahda, we reject Roosevelt’s challenge to the denial of his

motion to suppress.

IV.   Sentencing Issues

      Roosevelt was sentenced to prison for a total of 201 months. In

calculating the sentence, the district court determined that Roosevelt was

responsible for 1,600 pounds (725.7 kilograms) of marijuana, resulting in a

base-offense level of 28. See U.S.S.G. § 2D1.1 (2014). With adjustments

and criminal history, the guideline range was 135 to 168 months. The

district court then varied upward by 33 months on the ground that

Roosevelt had manipulated a co-defendant into not cooperating with the

government.

      Roosevelt urges a remand for resentencing based on three arguments:

      1.    The sentence exceeded the statutory maximum because the jury
            did not specifically find the quantity of marijuana involved in
            the conspiracy.



                                      9
     2.    The district court clearly erred in finding that Roosevelt was
           responsible for 1,600 pounds of marijuana.

     3.    The upward variance was substantively unreasonable because
           Roosevelt did not manipulate the co-defendant.

We reject the first and third arguments but agree with the second. Because

the district court erred in attributing 1,600 pounds to Roosevelt, we remand

for resentencing.

     A.    Jury Finding on Marijuana Quantity

     As noted, Roosevelt was found guilty on count one, participation in a

conspiracy involving 1,000 kilograms or more of marijuana. Roosevelt

argues that the prison sentence of 201 months on count one exceeds the

statutory maximum because the jury did not specifically find the quantity

of marijuana involved in the conspiracy.

     The penalties for violating 21 U.S.C. § 841(a) are set forth in

subsection (b). The severity of the penalty turns on the quantity of drugs

involved in the crime. Subsection (b)(1)(D) provides a ceiling of five

years’ imprisonment for less than 50 kilograms of marijuana. 21 U.S.C.

§ 841 (b)(1)(D). Subsection (b)(1)(C) provides a maximum sentence of 20

years’ imprisonment when no specific quantity is charged. And subsections

(b)(1)(A) and (B) provide even higher maximum sentences and mandatory

minimums, depending on the type and quantity of the substance. In cases

involving at least 1,000 kilograms or more of marijuana, subsection



                                     10
(b)(1)(A) imposes a mandatory minimum sentence of ten years and a

maximum sentence of life imprisonment. 21 U.S.C. § 841(b)(1)(A)(vii).

     Roosevelt was sentenced under subsection (b)(1)(C), 5 but he argues

that he should have been sentenced under (b)(1)(D) because the verdict

form had not included a specific finding on the marijuana quantity. But

Roosevelt waived this argument in district court.

     When the district court asked Roosevelt’s attorney which subsection

applied, the attorney responded:

          Your Honor, I would agree that (b)(1)(C) is the
     appropriate provision under Section 841 as regards to the
     defendant’s sentencing range and that’s because the jury did
     not find the quantity of drugs necessary to trigger any
     mandatory minimum that’s based on quantity, and (b)(1)(A)
     and (b)(1)(B) are based on quantities. (b)(1)(C) states that for
     any substance under Schedule 1 or Schedule 2. It doesn’t have
     a quantity.

           And I think there’s case law in the Tenth Circuit that says
     that that provision applies in the absence of any quantity found
     by the jury. And so we would argue that (b)(1)(C) applies as
     the defendant’s statutory range which has no mandatory
     minimum and has the maximum of 20 years.
R. vol. 3 at 2648-49.

     The threshold issue is whether defense counsel’s statement

constitutes a waiver, which would arise if the statement had “invited” the

alleged error. United States v. Carrasco-Salazar, 494 F.3d 1270, 1272

5
      Although Roosevelt was found guilty of participating in a conspiracy
involving 1,000 kilograms or more of marijuana, the government agreed to
waive the ten-year mandatory minimum under § 841(b)(1)(A).

                                    11
(10th Cir. 2007); see also United States v. Olano, 507 U.S. 725, 733 (1992)

(“[W]aiver is the intentional relinquishment or abandonment of a known

right.” (citations & internal quotation marks omitted)). We conclude that

defense counsel waived the present argument.

      When asked which statutory provision should apply, defense counsel

stated that Roosevelt should be sentenced under § 841(b)(1)(C); and the

district court relied on this representation. These circumstances constitute

invited error. See United States v. Teague, 443 F.3d 1310, 1316 (10th Cir.

2006) (rejecting the defendant’s challenge to the conditions of his

supervised release because he “proposed the very limitation . . . to which

[he] now objects”).

      Roosevelt disagrees, contending that the discussion at sentencing

focused on whether a statutory mandatory minimum could be imposed

given the lack of a specific finding on the marijuana quantity. The issue on

appeal, he explains, is whether the sentence exceeded the statutory

maximum given the lack of a jury finding on quantity. We disagree, for

Roosevelt expressly agreed that the statutory maximum was provided in

(b)(1)(C).

      But even if Roosevelt had not invited error in district court, we

would reject the argument under the plain-error standard. We find plain

error when (1) the ruling constitutes error, (2) the error is plain, (3) the

error affects substantial rights, and (4) the error seriously affects the

                                      12
fairness, integrity, or public reputation of judicial proceedings. United

States v. Romero, 491 F.3d 1173, 1178 (10th Cir. 2007).

      In United States v. Los Dahda, we addressed whether the lack of an

express jury finding on quantity required resentencing of Los under 21

U.S.C. § 841(b)(1)(D), rather than § 841(b)(1)(C). ___ F.3d ___, No. 15-

3236, slip op., Part V (10th Cir. Apr. 4, 2017). Under de novo review, we

concluded that the answer was “no” because the quantity of 1,000

kilograms constituted an element of the charged conspiracy. Id.

      The same reasoning applies here. Using the same instructions and

verdict form described in Los Dahda, the jury found Roosevelt guilty on

count one, which required the jury to find that the conspiracy involved

1,000 kilograms or more of marijuana. Therefore, Roosevelt’s sentence

under 21 U.S.C. § 841(b)(1)(C) did not constitute error, much less plain

error. See id.

      In sum, Roosevelt waived his challenge to the statutory maximum.

But even if this issue had not been waived, application of § 841(b)(1)(C)

would not have constituted plain error.

      B.    Quantity of Marijuana Attributable to Roosevelt

      Roosevelt contends that in calculating his base-offense level, the

district court erroneously calculated the quantity of drugs attributable to

him. The district court adopted the presentence report’s recommendation,

which attributed 1,600 pounds (725.7 kilograms) of marijuana to

                                     13
Roosevelt. This quantity involved an estimate of the weight of marijuana

shipped from California to Kansas between December 2010 and May 2012. 6

During this time-period, the presentence report estimated that 20 pallets,

each containing 80 pounds of marijuana, had been shipped from California

to Kansas—for a total of 1,600 pounds. R. vol. 4, at 49-50. The district

court determined that this estimate had been “reasonable and reliable and

conservative,” resulting in a base-offense level of 28. R. vol. 3, at 2668.

      Roosevelt argues that (1) he was pinned with marijuana shipments

that he could not have reasonably foreseen and (2) even if the shipments

had been reasonably foreseeable, the district court clearly erred in

estimating that each pallet contained 80 pounds of marijuana. 7 We reject


6
      These dates were selected because Roosevelt had been in prison
through November 2010 and was arrested on the present charges in May
2012.
7
      At oral argument, Roosevelt argued for the first time that the jury
should have determined the quantity of marijuana used to calculate the
base-offense level. But “[i]ssues raised for the first time at oral argument
are considered waived.” Fed. Ins. Co. v. Tri-State Ins. Co., 157 F.3d 800,
805 (10th Cir. 1998).

      Even if we were to consider the argument, it would fail on the merits.
The jury’s findings on count one resulted in a statutory maximum of 20
years’ imprisonment. See Part IV(A), above. If the drug quantity found by
the sentencing judge “did not cause [the defendant’s] sentence to exceed
the statutory maximum, Apprendi [v. New Jersey, 530 U.S. 466 (2000)]
[would] not require that the jury make findings on quantity.” United States
v. Wilson, 244 F.3d 1208, 1215 (10th Cir. 2001). Here, the 1,600 pounds of
marijuana attributed to Roosevelt did not cause his sentence to exceed the
statutory maximum that would otherwise have existed. Accordingly, there
was no Apprendi violation.
                                     14
Roosevelt’s first argument but agree that the court clearly erred in

estimating that each pallet contained 80 pounds of marijuana. Accordingly,

we remand for resentencing.

      1.    Reasonable Foreseeability

      A defendant is accountable for all reasonably foreseeable drug

quantities that were within the scope of the jointly undertaken criminal

activity. U.S.S.G. § 1B1.3 cmt. 2 (2014).

      “We review the district court’s factual finding concerning the

quantity of drugs for which a defendant may be held accountable under a

clearly erroneous standard.” United States v. Ortiz, 993 F.2d 204, 209

(10th Cir. 1993). The finding is clearly erroneous only if it is implausible

or impermissible based on the entire record. United States v. Torres, 53

F.3d 1129, 1144 (10th Cir. 1995). In examining the record, we must

determine whether the district court could reasonably have found that the

government had satisfied its burden on foreseeability by a preponderance

of the evidence. United States v. Roberts, 14 F.3d 502, 521 (10th Cir.

1993).

      Roosevelt contends that he cannot be held responsible for the first

five shipments listed in the presentence report—representing 1,040 pounds

of marijuana—because (1) these shipments were received by Mr. Bauman

and (2) Roosevelt did not work with Mr. Bauman. As previously noted,

Roosevelt’s lack of a direct connection with Mr. Bauman would not

                                     15
preclude responsibility for the five shipments. See Part I, above. And the

evidence showed that beginning in early 2011, Roosevelt was selling

marijuana in Kansas that had been acquired in California. R. vol. 3, at

1231-50, 1260-62.

     Roosevelt also argues that he was not personally linked to any of the

shipments. But Roosevelt could be responsible for shipments even if he

was not personally linked to them. “Section 1B1.3(a)(1)(B) makes clear

that in calculating a defendant’s offense level under the Guidelines, a

defendant must be held accountable for the conduct of his co-conspirators,

including conduct in which the defendant did not personally participate, as

long as the conduct was within the scope of the jointly undertaken criminal

activity and was reasonably foreseeable to the defendant.” United States v.

Sells, 541 F.3d 1227, 1235 (10th Cir. 2008).

     In United States v. Williams, we upheld a defendant’s base-offense

level predicated on the entire quantity of drugs involved in the conspiracy.

897 F.2d 1034, 1041 (10th Cir. 1990). We agreed with the sentencing court

that “at a minimum” the defendant “had knowledge of the criminal

enterprise” and participated significantly (though only episodically). Id.

Thus, the defendant “knew or should have known” of the total quantity of

drugs involved in the conspiracy. Id.

     Our explanation in Williams is also applicable here. Roosevelt was

aware of the drug distribution network and participated in that network.

                                        16
This participation included driving cash to California for someone in the

group to buy marijuana, examining a field of marijuana, picking up

marijuana shipments at the group’s Kansas warehouse, and selling

marijuana in Kansas. See Part I, above. Nonetheless, the district court did

not pin Roosevelt with all of the drugs involved in the conspiracy; instead,

the court excluded marijuana that had been dealt while Roosevelt was in

prison. Thus, the district court did not clearly err in finding that the

marijuana shipments had been reasonably foreseeable and within the scope

of the criminal activity undertaken by Roosevelt.

      2.      Estimate of Marijuana Quantity

      Roosevelt also argues that the district court clearly erred in

estimating that each of the 20 shipped pallets contained 80 pounds of

marijuana. We agree with Roosevelt.

      The government bears the burden to prove drug quantity through a

preponderance of the evidence. United States v. Ortiz, 993 F.2d 204, 209

(10th Cir. 1993). The base-offense level may consist of an estimate if it

contains some record support and is based on information bearing

“minimum indicia of reliability.” United States v. Garcia, 994 F.2d 1499,

1508 (10th Cir.1993); United States v. Coleman, 7 F.3d 1500, 1504 (10th

Cir. 1993).

      No such indicia of reliability are present here. The quantities in the

pallets varied. For example, Mr. Bauman testified that each pallet had

                                      17
contained between “five or ten pounds to eighty pounds” of marijuana. R.

vol 3, at 2251. Mr. Bauman and Mr. Swift remarked that toward the end of

the conspiracy, each pallet usually contained 80 pounds, with Mr. Bauman

adding that there “could have been” times when the pallets contained more

than 80 pounds. R. vol. 3, at 1067, 2252. But this testimony does not

support a finding that the pallets contained an average of 80 pounds. In

fact, the presentence report states that one of the shipments attributed to

Roosevelt had contained only 33 pounds of marijuana. R. vol. 4 at 49.

      The government cites no evidence showing that the district court

fairly attributed 80 pounds, rather than 5-10 pounds, to the shipments used

to calculate Roosevelt’s base-offense level. Nor is there any way to

determine what time period Mr. Bauman and Mr. Swift were referencing

when they testified that toward the end of the conspiracy, the pallets

usually contained 80 pounds.

      In United States v. Roberts, we held that an estimate entailed clear

error because the district court had attempted to extrapolate drug quantities

from one time period to another. 14 F.3d 502, 521 (10th Cir. 1993). There

one defendant admitted that he had bought and redistributed 150-200

pounds of methamphetamine between 1987 and February 1991. Id. at 520.

The district court used this figure to estimate that the defendant was

responsible for distributing 60 pounds of methamphetamine between

January 1, 1989, and February 26, 1991. Id. at 519-20. We rejected this

                                     18
estimate, concluding that the district court had “ground[ed] its conclusion

in midair” because no reasonable basis existed to extrapolate the finding

from the 150-200 pounds that the defendant had admitted. Id. at 521.

      United States v. Richards is also instructive. 27 F.3d 465 (10th Cir.

1994). There a witness testified that she had bought drugs from the

defendant in amounts varying from week to week, “sometimes one or two

grams and sometimes four or five.” Id. at 469. Law enforcement then used

the maximum weekly quantity of five grams to estimate that the witness

had purchased “80 grams, on the assumption that she [had] purchased five

grams per week for sixteen weeks.” Id. We concluded that this calculation

was based on “insufficient minimally reliable evidence” because the

testimony had been vague, conflicting, and unsupported by other evidence.

Id.

      Though Mr. Bauman and Mr. Swift are arguably more reliable than

the witness in Richards, their testimony was also vague. Without a way to

tie their testimony concerning the pallets of 80 pounds to the shipments

attributed to Roosevelt, the testimony of Mr. Bauman and Mr. Swift was

insufficient to attribute 1,600 pounds to Roosevelt.

      The government argues that any error would be harmless because

there was other evidence of marijuana attributable to Roosevelt. The

burden falls on the government to demonstrate, by a preponderance of the



                                     19
evidence, that the error did not affect Roosevelt’s substantial rights.

United States v. Harrison, 743 F.3d 760, 764 (10th Cir. 2014).

      The government did not satisfy this burden. The government’s

argument on harmlessness consists of a single sentence, referring to 37

pounds and 200 marijuana plants seized from a co-conspirator. Under the

guidelines, each marijuana plant counted as 100 grams. U.S.S.G. § 2D1.1

applic. note (E). Thus, the additional evidence would account for just over

81 pounds, which was only about 5% of the marijuana weight that the

district court attributed to Roosevelt. Thus, the government’s reliance on

additional evidence would not take the district court’s finding outside the

realm of speculation. In these circumstances, we remand for the district

court to reassess the quantity of marijuana attributable to Roosevelt.

      C.    Upward Variance

      Though we remand to the district court for resentencing, we address

Roosevelt’s argument that the upward variance of 33 months was

substantively unreasonable. 8


8
      The district court stated that it was departing upward from the
guideline range, but Roosevelt characterizes the sentence as a variance.
The government refers to the sentence as both a departure and a variance
and seems to use the terms interchangeably. We conclude that the court
actually applied a variance rather than a departure. The district court
imposed the sentence based on the 18 U.S.C. § 3553(a) factors. When a
court applies the § 3553(a) factors to impose a sentence outside the
guideline range, the district court is applying a variance rather than a
departure. See United States v. Alapizco-Valenzuela, 546 F.3d 1208, 1221-
22 (10th Cir. 2008).
                                      20
      District courts enjoy broad discretion in sentencing, but sentences

must be substantively reasonable. United States v. Hanrahan, 508 F.3d

962, 969 (10th Cir. 2007). Substantive reasonableness focuses on the

length of the sentence and requires that sentences be neither too long nor

too short. Id.

      We review substantive reasonableness under the abuse-of-discretion

standard, which requires us to give substantial deference to the district

court. United States v. Friedman, 554 F.3d 1301, 1307 (10th Cir. 2009).

The district court abuses that discretion when rendering a decision that is

arbitrary, capricious, whimsical, or manifestly unreasonable. Id.

      Roosevelt was sentenced to 201 months’ imprisonment, 33 months

above the upper end of his guideline range. The district court justified the

variance on the ground that Roosevelt had pressured a co-defendant, Ms.

Sadie Brown, into not cooperating with the government. Because Ms.

Brown did not cooperate with the government, she did not receive a

“safety-valve” adjustment. See 18 U.S.C. § 3553(f)(5); U.S.S.G.

§ 5C1.2(a)(5). Without this adjustment, Ms. Brown obtained a sentence 12-

33 months higher than she might otherwise have received.

      Roosevelt argues that the district court lacked evidence to find

manipulation of Ms. Brown. We reject this argument. The district court

could reasonably rely on the evidence presented at Roosevelt’s sentencing,

combined with what the court had already known from Ms. Brown’s

                                     21
sentencing. See United States v. Spears, 197 F.3d 465, 471 (10th Cir.

1999). 9

      At Roosevelt’s sentencing, the government produced two letters that

Ms. Brown had received from Roosevelt. The first letter opens with “How

is my favorite student?” and instructs Ms. Brown how to handle her

criminal case. R. vol. 5, at 1. She was to try to withdraw her guilty plea,

file a direct appeal based on ineffective legal assistance, and send a copy

of correspondence about her case “home to [Roosevelt’s mother].” Id. at 1.

The letter adds that trying for the safety-valve adjustment now would not

hurt anyone. Id. at 2. The second letter similarly tells Ms. Brown how to

handle her sentencing and again says that her counsel provided ineffective

assistance. Notably, Roosevelt sent these letters only after the end of his

own criminal trial.

      Upon receipt of these letters, Ms. Brown tried to qualify for the

safety-valve adjustment. At her sentencing, the government contended that

Ms. Brown was ineligible because she had not been truthful. Tr. of

Sentencing Volume II at 30-32, United States v. Brown, No. 12-20083-03-

9
      Our understanding of Ms. Brown’s sentencing comes from our review
of Ms. Brown’s sentencing transcripts. See Tr. of Sentencing Volume II,
United States v. Brown, No. 12-20083-03-KHV-3 (D. Kan. Mar. 9, 2015),
ECF No. 1813; Tr. of Sentencing Volume III, United States v. Brown, No.
12-20083-03-KHV-3 (D. Kan. Mar. 12, 2015), ECF No. 1815. The same
district judge presided over the criminal cases of both Roosevelt and Ms.
Brown and relied partly on evidence from Ms. Brown’s sentencing.
Roosevelt does not question the district court’s ability to rely on Ms.
Brown’s sentencing proceedings.
                                     22
KHV-3 (D. Kan. Mar. 9, 2015), ECF No. 1813. Ms. Brown testified that

she had provided information to the best of her ability and that she had

decided to pursue the safety-valve adjustment only after obtaining

permission from Roosevelt.

      The government then called the case agent who had conducted the

safety-valve interview. The case agent testified that Ms. Brown had not

been forthcoming during her interview, adding that “during the course of

the proffer examination, there [had been] statements made relative to the

Dahdas[’] manipulation of [Ms. Brown]” and that it had appeared that the

Dahdas were continuing to communicate with Ms. Brown. Id. at 36-37. The

case agent opined that during the safety-valve interview, there was

discussion that the Dahdas had treated Ms. Brown “like a slave . . . .” Id. at

37.

      After hearing this testimony, the district court continued the

sentencing to give Ms. Brown a second opportunity to qualify for a safety-

valve adjustment. At the continued hearing, the case agent testified that

Ms. Brown had still not been completely truthful and had minimized the

criminal activity of individuals related to Roosevelt. For instance, the case

agent expressed the belief that Ms. Brown had minimized the involvement

of co-defendant Nathan Wallace—Roosevelt’s half-brother—who had yet

to be sentenced. Tr. of Sentencing Volume III at 73, United States v.

Brown, No. 12-20083-03-KHV-3 (D. Kan. Mar. 12, 2015), ECF No. 1815.

                                     23
Ms. Brown explained that she had not pursued the safety-valve adjustment

earlier because she had not wanted to testify against Los and Roosevelt. Id.

at 87. Ultimately, the district court determined that Ms. Brown had failed

to satisfy the requirements for a safety-valve adjustment. Id. at 84.

      At Roosevelt’s sentencing, the district court found that Roosevelt

was “legally and morally responsible for [the] extra time that [Ms. Brown]

[was] doing” and that a sentence within the guideline range would not

“adequately take into account all of the relevant conduct here.” R. vol. 3,

at 2685-86. These findings were not clearly erroneous. Thus, we conclude

that the district court (1) acted within its discretion in varying upward and

(2) imposed a substantively reasonable sentence.

V.    Forfeiture

      Roosevelt’s final argument is that the district court erred in ordering

forfeiture in the amount of $16,985,250. According to Roosevelt, the

forfeiture order should be vacated for three reasons:

      1.    The district court violated the federal rules by failing to enter a
            preliminary order of forfeiture.

      2.    The district court lacked sufficient evidence for the amount of
            the forfeiture.

      3.    The district court failed to specify the amount of the forfeiture.

We reject these arguments.

      First, Roosevelt urges vacatur of the forfeiture order because the

district court failed to enter a preliminary order of forfeiture as required by

                                      24
Fed. R. Crim. P. 32.2(b). Roosevelt did not raise this argument in district

court, and our review is limited to the plain-error standard. United States

v. Wright, ___ F.3d ___, No. 15-5090, 2017 WL 677485, at *4 (10th Cir.

Feb. 21, 2017). We find plain error when (1) the ruling is erroneous,

(2) the error is plain, (3) the error affects substantial rights, and (4) the

error seriously affects the fairness, integrity, or public reputation of

judicial proceedings. United States v. Romero, 491 F.3d 1173, 1178 (10th

Cir. 2007); see Part IV(A) above.

      Rule 32.2 provides that upon a finding that property is subject to

forfeiture, the court must enter a preliminary forfeiture order “sufficiently

in advance of sentencing to allow the parties to suggest revisions or

modifications before the order becomes final . . . .” Fed. R. Crim. P.

32.2(b)(2)(A)-(B), 32.2(b)(4)(A). The court did not comply with this

requirement.

      The government concedes that this omission constituted an error that

was plain. The resulting issue is whether the error affected Roosevelt’s

substantial rights and “seriously affect[ed] the fairness, integrity or public

reputation of judicial proceedings.” United States v. Olano, 507 U.S. 725,

732 (1993). The error affected Roosevelt’s substantial rights only if the

outcome was likely affected. Romero, 491 F.3d at 1178.

      The outcome here was unaffected because Roosevelt had notice of a

potential forfeiture in the amount of $16,985,250. Indeed, Roosevelt does

                                       25
not question the existence of notice. Nor could he do so, for he objected

before the hearing to any forfeiture. R. vol. 3, at 2678-80; R. vol. 4, at 77-

78. 10

         Though he was on notice of a potential forfeiture, Roosevelt argues

that he was deprived of “procedures to contest the deprivation of property

rights.” Appellant’s Reply Br. at 22 (internal quotation marks & emphasis

omitted). He argues that his circumstances are analogous to those in United

States v. Shakur, where the defendant had “timely contested six of the

government’s Forfeiture Allegations, but his objections were entirely

ignored.” 691 F.3d 979, 988 (8th Cir. 2012).

         Roosevelt does not explain how the lack of a preliminary forfeiture

order deprived him of an opportunity to be heard. Nor does he argue that

he would have made additional objections if a preliminary order of

forfeiture had been entered. These circumstances differ from those in

Shakur, where the defendant’s pre-sentencing objections were completely

ignored.

         In contrast, Roosevelt’s only objection was addressed to his

satisfaction at the sentencing. Nor is it true here, as it was in Shakur, that

“[t]he only mention of forfeiture came at the very end of the lengthy

10
      In objecting before the hearing, Roosevelt argued that it was unclear
how much of the $16,985,250 had been generated by sales of marijuana
rather than cocaine. R. vol. 4, at 77. That objection was addressed to
Roosevelt’s satisfaction at the sentencing, and the issue became moot. R.
vol. 3, at 2680.
                                       26
hearing when the district court stated, after pronouncing Shakur’s

sentence, ‘I am going to enter a forfeiture in this case.’” Id. at 986. Thus,

we conclude that the lack of a preliminary order of forfeiture did not affect

Roosevelt’s substantial rights.

      In addition, Roosevelt “challenges the forfeiture judgment for the

same reasons that he challenges his conspiracy conviction, namely that

there was insufficient evidence of the single conspiracy, and a variance.”

Appellant’s Opening Br. at 59. We reject this argument for the same

reasons discussed above. See Parts I-II, above.

      Roosevelt also urges vacatur on the ground that the final judgment

did not state the forfeiture amount. It is true that the final judgment

omitted the amount of the forfeiture. Instead, the judgment purported to

make the preliminary order of forfeiture final as to Roosevelt. But as just

discussed, the court never filed a preliminary order of forfeiture. As a

result, the final judgment failed to incorporate the amount of the forfeiture.

      It was clear from the sentencing proceeding, however, that forfeiture

was ordered in the amount alleged in the superseding indictment and

reported in the presentence report, $16,985,250. R. vol. 3, at 2679-80

(addressing Roosevelt’s objection to the forfeiture amount listed in the

presentence report). Federal Rule of Criminal Procedure 32.2(b)(4)(B)

provides that the court must (1) “include the forfeiture when orally

announcing the sentence or must otherwise ensure that the defendant knows

                                      27
of the forfeiture at sentencing” and (2) “include the forfeiture order,

directly or by reference, in the judgment, but the court’s failure to do so

may be corrected at any time under Rule 36.” In turn, Rule 36 provides that

“the court may at any time correct a clerical error in a judgment . . . .”

Fed. R. Crim. P. 36.

      Roosevelt does not dispute oral pronouncement of a forfeiture order

in the amount of $16,985,250. Thus, the failure to specify the forfeiture

amount in the final judgment is an error that may be corrected “at any

time” under Rule 36. See United States v. Sasser, 974 F.2d 1544, 1561

(10th Cir. 1992) (holding that a written judgment could be corrected to

provide that the defendant’s sentences would be served consecutively

because the sentencing transcript revealed that the district court had

intended the sentences to run consecutively); see also United States v.

Villano, 816 F.2d 1448, 1451 (10th Cir. 1987) (en banc) (“The sentence

orally pronounced from the bench is the sentence.”).

      In sum, the failure to state the forfeiture amount in the judgment

does not warrant vacatur of the forfeiture. But we call the oversight to the

attention of the district court so that it may correct the judgment.

      We affirm the order of forfeiture in the amount of $16,985,250.




                                      28
VI.   Disposition

      We affirm the convictions and forfeiture order, but remand for

resentencing based on the error in calculating the amount of marijuana

attributable to Roosevelt.




                                    29